154 Ga. App. 557 (1980)
269 S.E.2d 62
CANNINGTON
v.
THE STATE.
59727.
Court of Appeals of Georgia.
Submitted April 9, 1980.
Decided May 8, 1980.
M. Dale English, for appellant.
Lamar Cole, District Attorney, for appellee.
QUILLIAN, Presiding Judge.
This is an appeal by Elzie Cannington from a denial of his motion to the trial court for the return of his property which had been seized by the state for use as evidence in his criminal trial. Cannington had been indicated for the offense of murder of Patricia Cannington by shooting her with a pistol. He entered a plea of guilty to the lesser offense of voluntary manslaughter on June 26, 1979, and was sentenced to serve 18 years imprisonment. He did not appeal the conviction.
On December 3, 1979, counsel for defendant filed a "Motion for Return of Defendant's Property" seeking return of "certain personal photographs," a pistol  presumably used in shooting the deceased, and "a door with curtain attached." The motion was denied. Cannington brings this appeal. Held:
1. The photographs were destroyed by order of the court. That issue is now moot insofar as the motion seeks return of the property.
2. A weapon used in the commission of a crime is declared to be contraband by Code Ann. § 27-3101 (Ga. L. 1967, p. 749; 1977, pp. 1131, 1132). The sheriff is authorized to sell or destroy the weapon when it is no longer needed for evidentiary purposes. Code Ann. § 27-3102 (Ga. L. 1967, p. 749; 1976, p. 167). The court did not err in refusing to return the pistol.
3. The remaining "door" presumably has evidentiary value to the state. Items having evidentiary value may be retained by the state for a reasonable length of time following the trial. We note various avenues of appeal used by criminal defendants following conviction, i.e. state and federal habeas corpus, extraordinary *558 motions for new trial, etc. Determination of a reasonable length of time is for the trial court. Absent abuse of discretion, an appellate court will not reverse. We find no abuse of discretion in the instant case.
Judgment affirmed. Shulman and Carley, JJ., concur.